Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 4, 11-12, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strachan (US 2017/0125252).
With regard to claims 1 and 19 Strachan discloses in Figure 1, an integrated circuit that comprises a body (102) that comprises a semiconductor material (104) and the body between the source region (118) and the drain region (114) comprises a semiconductor material, a first gate electrode (128) (see para 12) above the body and includes one or more metals (see para 12), a second gate electrode (130) laterally adjacent to the first gate electrode (see para 12) and includes one or more metals (112), the second gate electrode (P-type) is distinct from the first gate electrode (N-type) and is within 20 nanometers from the first gate electrode (see para 12); with regard to claim 4, the semiconductor material comprises includes arsenic (see para 21); with regard to claim 11, a dielectric layer (126) is located  between the first gate electrode and the second gate electrode (see para 12); with regard to claim 12, a gate dielectric (126) between the first gate electrode and the body and the second gate electrode and the body that .  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 5-10, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Strachan (US 2017/0125252) in view of Kim (US 10,388, 574). Strachan discloses essential features of the claimed invention except:

With regard to claims 7-8 the first gate electrode has a first width and the second gate electrode has a second width at least 2nm greater or within 2nm of double the first width and with regard to claim 9 the first gate electrode has a width of at least 10nm. Kim discloses in paragraph 25 the second gate electrode has a width different than the first width, the width of the gate electrodes, the reference number of the gate electrode, the size of the gate electrode can be so chosen to satisfy design and structure requirements.    
With regard to claim 10, a third gate electrode that includes one or more metals; Kim discloses a third gate electrode (see para 16; Fig. 1C) above the semiconductor body that comprises one or more metals. Any artisan having working knowledge in the art would have been motivated to implement the third gate electrode in the semiconductor chip of Strachan for the benefit to implement high current driving capability in a single semiconductor chip so critical in high power electronic devices; and in addition, it would have been further obvious to implement the third gate electrode within 20nm of the e second gate electrode to satisfy design requirements;
With regard to claims 13 and 16 a first gate dielectric including one or more dielectrics, the first gate dielectric between the first gate electrode and the body, the first gate electrode between two portions of the first gate dielectric and a second gate dielectric including one or more dielectrics, the first dielectric between the second gate electrode and the body, the second gate electrode between two portions of the second gate 
With regard to claims 17-18, Kim discloses a fourth gate electrode (64) with metal layers (49D), it includes gate dielectric layer (43). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Kim in the integrated circuit of Strachan for the benefit to store additional charge in the integrated circuit and consequently, decreasing the size of the semiconductor chip so critical in today’s technology; it would have been further obvious to add an additional gate electrode the semiconductor chip of Strachan for the benefit to implement high current driving capability in a single semiconductor chip so critical in high power electronic devices; in addition, it would have been further obvious to implement the fourth gate electrode within 3nm or double the first gate electrode to satisfy design requirements; it would have been further obvious to modify the device of Strachan to implement the third gate dielectrfirat adj gate leic and the fourth gate dielectric of Kim as a single gate dielectric layer. 
6.	Claims 2-3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 20170125252) in view of Atsumi (US 2013/0155790)/Tsai (US 2013/0043511).
With regard to claims 2-3 Strachan fails to disclose that the semiconductor material includes, Indium, gallium. Atsumi discloses an integrated circuit that comprises a 
With regard to claim 15 Strachan fails to disclose a digital to analog converter that comprises a first bit is connected to the first gate electrode and the second gate electrode. Atsumi discloses this limitation in claim 6. Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Atsumi in the semiconductor of Strachan for the benefit to increase the storage space of the memory device formed by semiconductor chip.
 With regard to claim 20, Tsai discloses a semiconductor that dummy gate structure can be removed and replaced by gate electrode (see para 41) for the benefit to expose the gate electrode.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845